Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.  Claims 14-40 remain pending in this application.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, 20, 21 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Jain et al (USPG Pub No. 20150118958A1; Jain hereinafter).

As for Claim 14, Qureshi teaches, A client computer device configured to communicate with a remote server over a network connection, the client computer device comprising: 
a network file system in communication with the remote server, wherein the network file system is configured to block a request, generated by the client computer device, for a certain type of server functionality from being sent by the client computer device to the remote server (see Fig. 1(a); see pp. [0083], [0177], [0183]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., pp. [0419], [0420], [0423]}. The one or more mobile devices utilize at least an “enterprise agent” to regulate the mobile device’s access to the enterprise system, including enterprise resources, by intercepting and/or receiving communications such as requests for accessing and communicating with enterprise resources, and redirect at least some of them to URLs associated with one or more tunneling mediators, which redirects application-generated communications to requested enterprise resources. As stated within the cited paragraph [0183], “...the enterprise agent 320 can detect requests from the applications 318 to connect to the enterprise resources 130, and modify and redirect the requests to a URL of the tunneling mediator”, reading on Applicant’s amended limitation); and
a data transformation module configured to:
receive the request for the certain type of server functionality (see Fig. 5; see [0191-0192]; e.g., the reference of Qureshi teaches of an enterprise agent intercepting or receiving a request {i.e. communications generated by a mobile device application} which uses many forms, request protocols and functionalities {i.e., requests associated with various web server applications, logging functionalities, etc.}); 
The reference of Qureshi does not appear to recite the amended limitations to, “encapsulate the request in an encapsulated message that is not recognized by the network file system as an operation forbidden to the data transformation module” and “send the encapsulated message to the network file system for communication to the remote server to decode the encapsulated message to implement the certain type of server functionality”.
The reference of Jain recites the limitations to, “encapsulate the request in an encapsulated message that is not recognized by the network file system as an operation forbidden to the data transformation module” (see pp. [0035], [0065-0066]; e.g., the reference of Jain serves as an enhancement to the teachings of the primary Qureshi reference by providing for near-field communications systems where, in regards to translating between protocols, requests having commands {i.e. ISO 7816 commands} may be encapsulated within interface commands used to transmit data between a host device and a “transaction card” interfacing with a mobile device.  Using Applicant’s exact language in relation to Examiner’s broadest reasonable interpretation, the encapsulated message“...is not recognized...as an operation forbidden to the data transformation module”, and is therefore an entity being recognized by the transformation module.  Cited paragraph [0035] goes on to teach that the transaction card can execute a set of “initialization commands” that activate/deactivate functions of a device {i.e. mobile device} according to pre-existing rules and/or algorithms.  Paragraph [0065] provides a definition of executed commands, such as the “Activate/Deactivate command” that activates or deactivates certain functions of the transaction card or “The Send Data with or without encryption command” to instruct the transaction card to transmit data.  According to at least paragraph [0066], a “Web Server” is a part of the OS of the transaction card and may transfer an application in memory to the mobile device for installation and execution, further requesting supported capabilities of the device and browser, for example); and 
“send the encapsulated message to the network file system for communication to the remote server to decode the encapsulated message to implement the certain type of server functionality” (see pp. [0035-0036], [0063], [0065-0066], [0075], [0109]; e.g., as stated within rationale provided above, paragraph [0035] states that requests having commands {i.e. ISO 7816 commands} may be encapsulated within interface commands used to transmit data between a host device and a “transaction card” interfacing with a mobile device for the purpose of translating between protocols, thus, accounting for communication of an encapsulated communication. The transaction card can execute a set of “initialization commands” that at least activate/deactivate functions of a device {i.e. mobile device} according to pre-existing rules and/or algorithms, therefore, implementing functionality.  Paragraph [0036] goes on to state that the transaction card may transmit a command to a financial institution to call a mobile host device {i.e. Applicant’s “communication to the remote server...”}, and may execute a command based at least on a specified event type.  Paragraph [0065] provides teachings into the implementation of particular capabilities through received commands, such as the “Receive Data with or without decryption command” that instructs a transaction card to perform certain functions.  According to at least paragraph [0066], a “Web Server” is a part of the OS of the transaction card and may transfer an application in memory to the mobile device for installation and execution, further requesting supported capabilities of the device and browser.  Paragraph [0109] provide teachings into the utilization of at least an “NFC secure element”, which is a tamper-resistant platform that encodes and decodes signals being transmitted and received between at least the mobile system and an external terminal, thus, accounting for the encoding and decoding of communications such as encapsulated messages implementing capabilities/functionalities). 
The combined references of Qureshi and Jain are considered analogous art for being within the same field of endeavor, which is communication networks, such as internet communications and near field communication systems. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined receipt and recognition of encapsulated requests containing commands which enable capabilities and functionalities, as taught by Jain, with the method of Qureshi, in order to effectively translate information from one protocol to the next over a communications network where devices may have multiple communication protocols.  (Jain; [0035])

As for Claim 15, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained 
Qureshi does not appear to recite the limitations of, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system as an operation forbidden to the data transformation module, or not recognized by the network file system”.
Jain teaches, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system as an operation forbidden to the data transformation module, or not recognized by the network file system” (see pp. [0035], [0065-0066]; e.g., the reference of Jain serves as an enhancement to the teachings of the primary Qureshi reference by providing for near-field communications systems where, in regards to translating between protocols, requests having commands {i.e. ISO 7816 commands} may be encapsulated within interface commands used to transmit data between a host device and a “transaction card” interfacing with a mobile device.  Using Applicant’s exact language in relation to Examiner’s broadest reasonable interpretation, the encapsulated message“...is not recognized...as an operation forbidden to the data transformation module”, and is therefore an entity being recognized by the transformation module.  Cited paragraph [0035] goes on to teach that the transaction card can execute a set of “initialization commands” that activate/deactivate functions of a device {i.e. mobile device} according to pre-existing rules and/or algorithms.  Paragraph [0065] provides a definition of executed commands, such as the “Activate/Deactivate command” that activates or deactivates certain functions of the transaction card or “The Send Data with or without encryption command” to instruct the transaction card to transmit data.  According to at least paragraph [0066], a “Web Server” is a part of the OS of the transaction card and may transfer an application in memory to the mobile device for installation and execution, further requesting supported capabilities of the device and browser, for example)  
The combined references of Qureshi and Jain are considered analogous art for being within the same field of endeavor, which is communication networks, such as internet communications and near field communication systems. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined receipt and recognition of encapsulated requests containing commands which enable capabilities and functionalities, as taught by Jain, with the method of Qureshi, in order to effectively translate information from one protocol to the next over a communications network where devices may have multiple communication protocols.  (Jain; [0035])

As for Claim 18, Qureshi teaches, at least one processor (see pp. [0069], [0081]; e.g., utilizing a processor of a mobile device); and 
a data store operatively associated with the at least one processor, wherein the at least one processor is programmed to execute the network file system (see pp. [0053]; e.g., the primary reference teaches of allowing for the access of one or more enterprise resources by one or more mobile devices having at least one processor).

Claims 20 & 24 amount to a method comprising instructions that, when executed by one or more processors, is performed by the device of Claims 14 & 18, respectively.  Accordingly, Claims 20 & 24 are rejected for substantially the same reasons as presented above for Claims 14 & 18 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components). 

Claim 21 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 15.  Accordingly, Claim 21 is rejected for substantially the same reasons as presented above for Claim 15 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

Claims 16, 17, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Jain et al (USPG Pub No. 20150118958A1; Jain hereinafter) further in view of Gupta et al (USPG Pub No. 20140324785A1; Gupta hereinafter).

As for Claim 16, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, and the Jain reference teaches of near-field communication systems. 
The combined references of Qureshi and Jain are considered analogous art for being within the same field of endeavor, which is communication networks, such as internet communications and near field communication systems. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined receipt and recognition of encapsulated requests containing commands which enable capabilities and functionalities, as taught by Jain, with the method of Qureshi, in order to effectively translate information from one protocol to the next over a communications network where devices may have multiple communication protocols.  (Jain; [0035])
The references of Qureshi and Jain do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being requested).
The combined references of Qureshi, Jain and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Jain and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

As for Claim 17, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, and the Jain reference teaches of near-field communication systems.
The references of Qureshi and Jain do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being request).
The combined references of Qureshi, Jain and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks and database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Jain and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

Claims 22 & 23 amount to a method comprising instructions that, when executed by one or more processors, is performed by the device of Claims 16 & 17, respectively.  Accordingly, Claims 22 & 23 are rejected for substantially the same reasons as presented above for Claims 16 & 17 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

Claims 19, 25, 26, 27, 30, 31, 32 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Jain et al (USPG Pub No. 20150118958A1; Jain hereinafter) further in view of Agarwal et al (USPG Pub No. 20120173759A1; Agarwal hereinafter).

As for Claim 26, Qureshi teaches, A server computer device configured to communicate with a client computer device over a network connection, the server computer device comprising:
a network file server in communication with the client computer device (see Fig. 1(a); see pp. [0109], [0419-0420]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., [0419], [0420], [423]}); and 
a filter coupled to the network file server, wherein the network file server is configured to: receive an encapsulated message that includes a request for a certain type of server functionality from the client computer device (see Fig. 1(a); see pp. [0084], [0115-0117]; e.g., the reference of Qureshi teaches of utilizing at least a “secure mobile gateway” implemented on a server, such as interior servers of the enterprise, for the control of network traffic while implementing different rules for handling the various requests of the different enterprise computing systems. A gateway filter can be included within the secure mobile gateway in order to allow access requests to reach an enterprise resource, or to deny the one or more requests based on support of one or more different request protocols); and wherein the filter is configured to:
receive the encapsulated message from the network file server (see pp. [0117-0118], [0120]; e.g., a determination can be made by the secure mobile gateway to allow or deny a request to access one or more resources, as the mobile gateway, having a gateway filter, refers to a database of gateway rules recognizing one or more supported formatting protocols {i.e. Sharepoint, ActiveSync}, thus, satisfying the “determining” step to recognize whether a received intercepted request is compliant with a supported protocol of the enterprise system.  As stated within the cited paragraph [0120], the gateway filter can be configured by one or more of a gateway rule to “block all ActiveSync requests having any one of a particular group of DeviceID values”, therefore, denying/redirecting the received requests based on the one or more gateway rules being adhered to by the gateway filter).
The reference of Qureshi does not appear to explicitly recite the limitations to, “determine that the encapsulated message is not recognized by the network file system; and direct the encapsulated message to the filter in response to determining that the encapsulated message does not represent an instruction to the network file system”, “decode the encapsulated message to reveal the request for the certain type of server functionality” and “execute one or more processes according to the request for the certain type of server functionality”.
The reference of Jain recites the limitation to, “determine that the encapsulated message is not recognized by the network file system as an operation forbidden to the data transformation module; and direct the encapsulated message to the filter in response to the determination that the encapsulated message does not represent an instruction to the network file system” (see pp. [0035], [0065-0066]; e.g., the reference of Jain serves as an enhancement to the teachings of the primary Qureshi reference by providing for near-field communications systems where, in regards to translating between protocols, requests having commands {i.e. ISO 7816 commands} may be encapsulated within interface commands used to transmit data between a host device and a “transaction card” interfacing with a mobile device.  Using Applicant’s exact language in relation to Examiner’s broadest reasonable interpretation, the encapsulated message“...is not recognized...as an operation forbidden to the data transformation module”, and is therefore an entity being recognized by the transformation module.  Cited paragraph [0035] goes on to teach that the transaction card can execute a set of “initialization commands” that activate/deactivate functions of a device {i.e. mobile device} according to pre-existing rules and/or algorithms.  Paragraph [0065] provides a definition of executed commands, such as the “Activate/Deactivate command” that activates or deactivates certain functions of the transaction card or “The Send Data with or without encryption command” to instruct the transaction card to transmit data.  According to at least paragraph [0066], a “Web Server” is a part of the OS of the transaction card and may transfer an application in memory to the mobile device for installation and execution, further requesting supported capabilities of the device and browser, for example); and 
“decode the encapsulated message to reveal the request for the certain type of server functionality” (see pp. [0035-0036], [0063], [0065-0066], [0075], [0109]; e.g., as stated within rationale provided above, paragraph [0035] states that requests having commands {i.e. ISO 7816 commands} may be encapsulated within interface commands used to transmit data between a host device and a “transaction card” interfacing with a mobile device for the purpose of translating between protocols, thus, accounting for communication of an encapsulated communication. The transaction card can execute a set of “initialization commands” that at least activate/deactivate functions of a device {i.e. mobile device} according to pre-existing rules and/or algorithms, therefore, implementing functionality.  Paragraph [0036] goes on to state that the transaction card may transmit a command to a financial institution to call a mobile host device {i.e. Applicant’s “communication to the remote server...”}, and may execute a command based at least on a specified event type.  Paragraph [0065] provides teachings into the implementation of particular capabilities through received commands, such as the “Receive Data with or without decryption command” that instructs a transaction card to perform certain functions.  According to at least paragraph [0066], a “Web Server” is a part of the OS of the transaction card and may transfer an application in memory to the mobile device for installation and execution, further requesting supported capabilities of the device and browser.  Paragraph [0109] provide teachings into the utilization of at least an “NFC secure element”, which is a tamper-resistant platform that encodes and decodes signals being transmitted and received between at least the mobile system and an external terminal, thus, accounting for the encoding and decoding of communications such as encapsulated messages implementing capabilities/functionalities).
The combined references of Qureshi and Jain are considered analogous art for being within the same field of endeavor, which is communication networks, such as internet communications and near field communication systems. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined receipt and recognition of encapsulated requests containing commands which enable capabilities and functionalities, as taught by Jain, with the method of Qureshi, in order to effectively translate information from one protocol to the next over a communications network where devices may have multiple communication protocols.  (Jain; [0035])
The references of Qureshi and Jain do not appear to recite the limitation to, and “execute one or more processes according to the request for the certain type of server functionality”.
The reference of Agarwal teaches the limitation to, “execute one or more processes according to the request for the certain type of server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network device for further processing, where a virtual server, virtual loopback server, or virtual listening server parses the message components for instructions matching policy which determines where the message should be directed and how it should be processed.  As stated within the cited paragraphs [0362-0363], “...the intermediary or the virtual server may encapsulate the message as the payload of a second message directed to the second network device. In some embodiments, the virtual server may include in the redirected message the transport layer option matching the policy. The second network device may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”) (see pp. [0267-0270], [0072]; e.g., the primary reference teaches of utilizing at least the enterprise agent to customize messages to specific circumstances of the receiving device based on one or more of a plurality of factors such as enterprise preferences and computing costs associated with executing the remedial actions, and perform/execute remedial actions.  The enterprise agent can include a scripting engine that is configured to execute scripts on a mobile device, with the one or more scripts being a command set targeted at controlling device software, hardware and/or operating system to perform one or more functionalities of the device).
The combined references of Qureshi, Jain and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the methods of Jain and Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])

As for Claim 19, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, and the Jain reference teaches of near-field communication systems.
The references of Qureshi and Jain do not appear to recite the limitations of, “wherein the encapsulated message is decoded by a filter component at the remote server so that the remote server produces a response to the requested server functionality” and “wherein the network file system receives the response to the requested server functionality in a second encapsulated message and decodes the second encapsulated message to access the response from the remote server”.
Agarwal teaches, “wherein the encapsulated message is decoded by a filter component at the remote server so that the remote server produces a response to the requested server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal serves as an enhancement to the Qureshi and Jain references, and teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network device for further processing, where a virtual server, virtual loopback server, or virtual listening server parses the message components for instructions matching policy which determines where the message should be directed and how it should be processed.  As stated within the cited paragraphs [0362-0363], “...the intermediary or the virtual server may encapsulate the message as the payload of a second message directed to the second network device. In some embodiments, the virtual server may include in the redirected message the transport layer option matching the policy. The second network device may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”.  Additionally, paragraph [0197] teaches that “decompression” and “decoding” are two of many functionalities provided by at least an “appliance” while functioning as a TCP service within a virtual server), and
“wherein the network file system receives the response to the requested server functionality in a second encapsulated message and decodes the second encapsulated message to access the response from the remote server” (see pp. [0359-0363]; e.g., the reference of Agarwal teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network device for further processing, where a virtual server, virtual loopback server, or virtual listening server parses the message components for instructions matching policy which determines where the message should be directed and how it should be processed.  As stated within the cited paragraphs [0362-0363], “...the intermediary or the virtual server may encapsulate the message as the payload of a second message directed to the second network device. In some embodiments, the virtual server may include in the redirected message the transport layer option matching the policy. The second network device may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”, thus generating a second message to be sent back at least to the intermediary device/”appliance” that may be encapsulated for communication purposes).
The combined references of Qureshi, Jain and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the methods of Jain and Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])

Claim 25 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 19.  Accordingly, Claim 25 is rejected for substantially the same reasons as presented above for Claim 19 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

As for Claim 27, Qureshi teaches, wherein the request for the certain type of server functionality is a type, of which a network file system in the client, computer device is configured to block from reaching the server computer device (see pp. [0084], [0174]; e.g., The reference of Qureshi teaches of the one or more tunneling mediator, which works in collaboration with one or more enterprise agents, receiving mobile device application communications formatted according to an encapsulation protocol, unpacking or extracting data from the communications using the protocol, and sending the unpacked or extracted data to a network resource requested or specified by the mobile device application, considered equivalent to Applicant’s “decode” limitation, as data is “unpacked” or extracted from the received encapsulated message according to at least paragraph [0174].  Qureshi teaches of at least the enterprise agent having the ability to “decrypt encrypted message attachments received from the secure mobile gateway” by maintaining a secure key store for obtaining keys for encrypting/decrypting data {i.e. pp. [0084]}.  The act to “decode” is synonymous with the act to “decrypt”.  Paragraphs [0267-0270] and [0072] of the primary reference teaches of utilizing at least the enterprise agent to customize messages to specific circumstances of the receiving device based on one or more of a plurality of factors such as enterprise preferences and computing costs associated with the executing of remedial actions, and performing/executing those remedial actions.  The enterprise agent can include a scripting engine that is configured to execute scripts on a mobile device, with the one or more scripts being a command set targeted at controlling device software, hardware and/or operating system to perform one or more functionalities of the device).

As for Claim 30, Qureshi teaches, comprising: at least one processor (see pp. [0069], [0081]; e.g., utilizing a processor of a mobile device); and 
a data store operatively associated with the at least one processor, wherein the at least one processor is configured to execute the network file system (see pp. [0053]; e.g., the primary reference teaches of allowing for the access of one or more enterprise resources by one or more mobile devices having at least one processor).

As for Claim 31, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, and the Jain reference teaches of near-field communication systems.
The references of Qureshi and Jain do not appear to recite the limitations of, “wherein the at least one processor is further configured to: generate a second encapsulated message, wherein the second encapsulated message comprises a response to the request for the certain type of server” and “transmit the second encapsulated message to the client computer device”.
Agarwal teaches, “wherein the at least one processor is further configured to:
generate a second encapsulated message, wherein the second encapsulated message comprises a response to the request for the certain type of server” functionality” (see pp. [0059-0060]; e.g., the reference of Agarwal teaches of an embodiment in which a client communicates with a server and request the execution of various applications hosted by the servers within a farm and receives output of the results of the application execution.  One or more of a plurality of functionalities can be provided by the one or more servers as a response to a client issued request, such as providing the functionality of a web server.  As discussed within paragraphs [0064-0065], Agarwal teaches of the incorporation of an intermediary device/”appliance”, which provides application and data acceleration services and accelerates the delivery of files such as via Common Internet File System protocol.  Paragraph [0068] teaches that the appliance may provide acceleration techniques for accelerating any transport layer payload from a server to a client in response to requests.  Examples of those acceleration techniques/{services/functionalities} are load balancing, connection multiplexing and caching); and
“transmit the second encapsulated message to the client computer device” (see pp. [0068]; e.g., Paragraph [0068] teaches that the appliance may provide acceleration techniques for accelerating any transport layer payload from a server to a client in response to requests.  Examples of those acceleration techniques/ {services/functionalities} are load balancing, connection multiplexing and caching. As discussed previously within this communication, paragraph [0356] of Agarwal teaches of utilizing the encapsulation of messages transmitted over a network of devices and pertaining to requests and responses to and from one or more client devices, where the one or more messages may include one or more payloads and may comprise a TCP packet encapsulating a request to be fulfilled by one or more servers via an “appliance”).
The combined references of Qureshi, Jain and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the methods of Jain and Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])

Claim 32 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 26.  Accordingly, Claim 32 is rejected for substantially the same reasons as presented above for Claim 26 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

As for Claim 37, Qureshi teaches, A computer-based system comprising: 
a server computer device; and a client computer device configured to communicate with the server computer device over a network connection (see Fig. 1(a); see pp. [0083], [0177], [0183]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., [0419], [0420], 423]}., the client computer device comprising:
a network file system in communication with the remote server, wherein the network file system is configured to block a request generated by the client computer device, for a certain type of server functionality from being sent by the client computer device to the server computer device (see Fig. 1(a); see pp. [0083], [0177], [0183]; e.g., The one or more mobile devices utilize at least an “enterprise agent”, which perform the equivalent function of Applicant’s “filter”, which regulates the mobile device’s access to the enterprise system, including enterprise resources, by intercepting and/or receiving communications such as requests for accessing and communicating with enterprise resources, and redirect at least some of them to URLs associated with one or more tunneling mediators, which redirects application-generated communications to requested enterprise resources. As stated within the cited paragraph [0183], “...the enterprise agent 320 can detect requests from the applications 318 to connect to the enterprise resources 130, and modify and redirect the requests to a URL of the tunneling mediator”, reading on Applicant’s amended limitation); 
a data transformation module configured to:
receive the request for the certain type of server functionality (see Fig. 5; see [0191-0192]; e.g., the reference of Qureshi teaches of an enterprise agent intercepting or receiving a request {i.e. communications generated by a mobile device application} which uses many forms, request protocols and functionalities {i.e., requests associated with various web server applications, logging functionalities, etc.}); and 
direct the encapsulated message to the network file system, wherein the network file system transmits the encapsulated message to the remote server (see Fig. 5 & 6; see pp. [0189-0192]; e.g., the primary reference teaches of the enterprise agent sending the encapsulated request to one or more of a tunneling mediator associated with the enterprise system, which receives the request and facilitates communication for access to one or more of an enterprise resource.  Information pertaining to the request is logged using a logging functionality and extracted enterprise resource payload information is sent to the one or more enterprise resource using a resource network connection); and
the server computer device comprising: 
a network file server (see Fig. 1(a); see pp. [0109], [0419-0420]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., [0419], [0420], [423]}); and
a filter coupled to the network file server of the server computer device, wherein the network file server of the server computer device is configured to: receive the encapsulated message that includes the request for the certain type of server functionality from the client computer device that is coupled to the server computer device (see Fig. 1(a); see pp. [0084], [0115-0117]; e.g., the reference of Qureshi teaches of utilizing at least a “secure mobile gateway” implemented on a server, such as interior servers of the enterprise, for the control of network traffic while implementing different rules for handling the various requests of the different enterprise computing systems. A gateway filter can be included within the secure mobile gateway in order to allow access requests to reach an enterprise resource, or to deny the one or more requests based on support of one or more different request protocols),
determine that the encapsulated message does not represent an instruction to the network file system of the server computer device, and direct the encapsulated message to the filter in response to determining that the encapsulated message does not represent an instruction to the network file system of the server computer device (see pp. [0117-0118], [0120]; e.g., a determination can be made by the secure mobile gateway to allow or deny a request to access one or more resources, as the mobile gateway, having a gateway filter, refers to a database of gateway rules recognizing one or more supported formatting protocols {i.e. Sharepoint, ActiveSync}, thus, satisfying the “determining” step to recognize whether a received intercepted request is compliant with a supported protocol of the enterprise system.  As stated within the cited paragraph [0120], the gateway filter can be configured by one or more of a gateway rule to “block all ActiveSync requests having any one of a particular group of DeviceID values”, therefore, denying/redirecting the received requests based on the one or more gateway rules being adhered to by the gateway filter), wherein the filter component is configured to:
receive the encapsulated message from the network file server of the server computer device (see pp. [0117-0118], [0120]; e.g., a determination can be made by the secure mobile gateway to allow or deny a request to access one or more resources, as the mobile gateway, having a gateway filter, refers to a database of gateway rules recognizing one or more supported formatting protocols {i.e. Sharepoint, ActiveSync}, thus, satisfying the “determining” step to recognize whether a received intercepted request is compliant with a supported protocol of the enterprise system.  As stated within the cited paragraph [0120], the gateway filter can be configured by one or more of a gateway rule to “block all ActiveSync requests having any one of a particular group of DeviceID values”, therefore, denying/redirecting the received requests based on the one or more gateway rules being adhered to by the gateway filter).
The reference of Qureshi does not appear to explicitly recite the limitation to, “encapsulate the request in an encapsulated message that is not recognized by the network file system as an operation forbidden to the data transformation module” and “decode the encapsulated message to reveal the request for the certain type of server functionality”.
The reference of Jain recites the limitation to, “encapsulate the request in an encapsulated message that is not recognized by the network file system as an operation forbidden to the data transformation module” (see pp. [0035], [0065-0066]; e.g., the reference of Jain serves as an enhancement to the teachings of the primary Qureshi reference by providing for near-field communications systems where, in regards to translating between protocols, requests having commands {i.e. ISO 7816 commands} may be encapsulated within interface commands used to transmit data between a host device and a “transaction card” interfacing with a mobile device.  Using Applicant’s exact language in relation to Examiner’s broadest reasonable interpretation, the encapsulated message“...is not recognized...as an operation forbidden to the data transformation module”, and is therefore an entity being recognized by the transformation module.  Cited paragraph [0035] goes on to teach that the transaction card can execute a set of “initialization commands” that activate/deactivate functions of a device {i.e. mobile device} according to pre-existing rules and/or algorithms.  Paragraph [0065] provides a definition of executed commands, such as the “Activate/Deactivate command” that activates or deactivates certain functions of the transaction card or “The Send Data with or without encryption command” to instruct the transaction card to transmit data.  According to at least paragraph [0066], a “Web Server” is a part of the OS of the transaction card and may transfer an application in memory to the mobile device for installation and execution, further requesting supported capabilities of the device and browser, for example); and
“decode the encapsulated message to reveal the request for the certain type of server functionality” (see pp. [0035-0036], [0063], [0065-0066], [0075], [0109]; e.g., as stated within rationale provided above, paragraph [0035] states that requests having commands {i.e. ISO 7816 commands} may be encapsulated within interface commands used to transmit data between a host device and a “transaction card” interfacing with a mobile device for the purpose of translating between protocols, thus, accounting for communication of an encapsulated communication. The transaction card can execute a set of “initialization commands” that at least activate/deactivate functions of a device {i.e. mobile device} according to pre-existing rules and/or algorithms, therefore, implementing functionality.  Paragraph [0036] goes on to state that the transaction card may transmit a command to a financial institution to call a mobile host device {i.e. Applicant’s “communication to the remote server...”}, and may execute a command based at least on a specified event type.  Paragraph [0065] provides teachings into the implementation of particular capabilities through received commands, such as the “Receive Data with or without decryption command” that instructs a transaction card to perform certain functions.  According to at least paragraph [0066], a “Web Server” is a part of the OS of the transaction card and may transfer an application in memory to the mobile device for installation and execution, further requesting supported capabilities of the device and browser.  Paragraph [0109] provide teachings into the utilization of at least an “NFC secure element”, which is a tamper-resistant platform that encodes and decodes signals being transmitted and received between at least the mobile system and an external terminal, thus, accounting for the encoding and decoding of communications such as encapsulated messages implementing capabilities/functionalities). 
The combined references of Qureshi and Jain are considered analogous art for being within the same field of endeavor, which is communication networks, such as internet communications and near field communication systems. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined receipt and recognition of encapsulated requests containing commands which enable capabilities and functionalities, as taught by Jain, with the method of Qureshi, in order to effectively translate information from one protocol to the next over a communications network where devices may have multiple communication protocols.  (Jain; [0035])
The references of Qureshi and Jain do not appear to explicitly recite the limitation to, “decode the encapsulated message to reveal the request for the certain type of server functionality” and “execute one or more processes according to the request for the certain type of server functionality”.
The reference of Agarwal teaches the limitation to, 
“execute one or more processes according to the request for the certain type of server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network device for further processing, where a virtual server, virtual loopback server, or virtual listening server parses the message components for instructions matching policy which determines where the message should be directed and how it should be processed.  As stated within the cited paragraphs [0362-0363], “...the intermediary or the virtual server may encapsulate the message as the payload of a second message directed to the second network device. In some embodiments, the virtual server may include in the redirected message the transport layer option matching the policy. The second network device may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”.  Additionally, paragraph [0197] teaches that “decompression” and “decoding” are two of many functionalities provided by at least an “appliance” while functioning as a TCP service within a virtual server).
The combined references of Qureshi, Jain and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the methods of Jain and Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])


Claims 28, 33, 35, 36 & 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Jain et al (USPG Pub No. 20150118958A1; Jain hereinafter) further in view of Agarwal et al (USPG Pub No. 20120173759A1; Agarwal hereinafter) yet in further view of Gupta et al (USPG Pub No. 20140324785A1; Gupta hereinafter).

As for Claim 28, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, the Jain reference provides for near-field communication systems, and Agarwal teaches methods for redirection to wide area network optimization services by an intermediary device. 
The references of Qureshi, Jain and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection sendee, a tile name service, a file ID service or a file metadata service”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection sendee, a tile name service, a file ID service or a file metadata service” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being request).
The combined references of Qureshi, Jain, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal, Jain and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

Claim 33 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 28.  Accordingly, Claim 33 is rejected for substantially the same reasons as presented above for Claim 28 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

As for Claim 35, Qureshi teaches, comprising: at least one processor (see pp. [0069], [0081]; e.g., utilizing a processor of a mobile device); and 
a data store operatively associated with the at least one processor, wherein the at least one processor is configured to execute the network file system (see pp. [0053]; e.g., the primary reference teaches of allowing for the access of one or more enterprise resources by one or more mobile devices having at least one processor).

As for Claim 36, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, and the Jain reference provides for near-field communication systems.
The references of Qureshi and Jain do not appear to recite the limitations of, “generating a second encapsulated message with the at least one processor, wherein the second encapsulated message comprises a response to the request for the certain type of server functionality” and “transmitting the second encapsulated message to the client computer device”.
Agarwal teaches, “generating a second encapsulated message with the at least one processor, wherein the second encapsulated message comprises a response to the request for the certain type of server functionality” (see pp. [0068]; e.g., paragraph [0068] teaches that the appliance may provide acceleration techniques for accelerating any transport layer payload from a server to a client in response to requests.  Examples of those acceleration techniques/ {services/functionalities} are load balancing, connection multiplexing and caching. As discussed previously within this communication, paragraph [0356] of Agarwal teaches of utilizing the encapsulation of messages transmitted over a network of devices and pertaining to requests and responses to and from one or more client devices, where the one or more messages may include one or more payloads and may comprise a TCP packet encapsulating a request to be fulfilled by one or more servers via an “appliance”); and
“transmitting the second encapsulated message to the client computer device” (see pp. [0068]; e.g., Paragraph [0068] teaches that the appliance may provide acceleration techniques for accelerating any transport layer payload from a server to a client in response to requests.  Examples of those acceleration techniques/ {services/functionalities} are load balancing, connection multiplexing and caching. As discussed previously within this communication, paragraph [0356] of Agarwal teaches of utilizing the encapsulation of messages transmitted over a network of devices and pertaining to requests and responses to and from one or more client devices, where the one or more messages may include one or more payloads and may comprise a TCP packet encapsulating a request to be fulfilled by one or more servers via an “appliance”).
The combined references of Qureshi, Jain and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the methods of Jain and Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])

As for Claim 38, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, the Jain reference provides for near-field communication systems.
The combined references of Qureshi, Jain and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the methods of Jain and Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])
The references of Qureshi, Jain and Agarwal do not appear to recite the limitations of, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system of the client computer device as an operation forbidden to the data transformation module, or not recognized by the network file system of the client computer device”.
Gupta teaches, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system of the client computer device as an operation forbidden to the data transformation module, or not recognized by the network file system of the client computer device” (see pp. [0019]; e.g., the reference of Gupta serves as an enhancement to the combined teachings of Qureshi, Jain and Agarwal, and teaches of a primary node of a database service receiving, from a client of the database service, a write request that specifies a modification to be made to a record stored by the database service, such as a redo log record representing the modification to be made to a server node of the distributed storage service that stores a version of the record or sending indications of “stale” versions of data records.  Paragraph [0041] of Gupta teaches of having the ability to prevent garbage collection of a previous version of a page/block and any subsequent log entries up to a recorded point in time as a certain type of a storage tier of the database system and in response to a recorded timestamp associated with a redo log record).
The combined references of Qureshi, Jain, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal, Jain and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

As for Claim 39, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, the Jain reference provides for near-field communication systems, and Agarwal teaches methods for redirection to wide area network optimization services by an intermediary device.
The references of Qureshi, Jain and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being request).
The combined references of Qureshi, Jain, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal, Jain and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

As for Claim 40, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, the Jain reference provides for near-field communication systems, and Agarwal teaches methods for redirection to wide area network optimization services by an intermediary device.
The references of Qureshi, Jain and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being request).
The combined references of Qureshi, Jain, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal, Jain and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

	
Claims 29 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Jain et al (USPG Pub No. 20150118958A1; Jain hereinafter) further in view of Agarwal et al (USPG Pub No. 20120173759A1; Agarwal hereinafter) yet in view of Gupta et al (USPG Pub No. 20140324785A1; Gupta hereinafter) yet in even further view of Mulchandani et al (USPG PUB No. 20150200817A1; Mulchandani hereinafter).

As for Claim 29, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, the Jain reference teaches of near-field communication systems, and encapsulating communications within a distributed database management, and Agarwal teaches methods for redirection to wide area network optimization services by an intermediary device.
The combined references of Qureshi, Jain and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for database management.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the methods of Jain and Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])
Qureshi, Jain and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism that permits local caching of a first data block at the client computer device” and “wherein the cache coherency mechanism is breakable by the network file server”. 
Gupta teaches, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism that permits local caching of a first data block at the client computer device” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being requested).
The combined references of Qureshi, Jain, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal, Jain and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])
The references of Qureshi, Jain, Agarwal and Gupta do not recite the limitation of, “wherein the cache coherency mechanism is breakable by the network file server”.
The reference of Mulchandani recites the limitation of, “wherein the cache coherency mechanism is breakable by the network file server” (see pp. [0013-0014], [0026], [0046]; e.g., the reference of Mulchandani serves as an enhancement to the combined teachings of Qureshi, Jain, Agarwal and Gupta by providing coherency management techniques in which a lease mechanism may be employed to allow clients to dynamically alter their caching strategy in a consistent manner to increase performance, and may be executed by at least a proxy server.  Conversely, when a lease to a client is to be broken by a server, a least break request is communicated as an unsolicited request that is sent by the server to the client to inform a client of a change in the least state for a first file due to attempted access/change to the first file at least by a second client.  Thus, a cache coherency mechanism is able to be subjected to a lease break issued by a server). 
The combined references of Qureshi, Jain, Agarwal, Gupta and Mulchandani are considered analogous art for being within the same field of endeavor, which is coherency management within data communication networks. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the decoding and analyzing of encapsulated messages being transmitted over a network, as taught by Mulchandani, with the methods of Gupta, Agarwal, Jain and Qureshi in order to alleviate the issue of inconsistent states of files held by a plurality of clients who aren’t properly notified of server issued lease break notifications for the coherency of data.  (Mulchandani; [0004])

Claim 34 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 29.  Accordingly, Claim 34 is rejected for substantially the same reasons as presented above for Claim 29 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to Qureshi, Vidan, Gupta, Agarwal, and Mulchandani’s alleged failure to teach the subject matter of Claims 14-40 have been fully considered, and are persuasive in-part, as the Qureshi, Gupta, Agarwal, and Mulchandani references have been maintained for their respective teachings, with updated rationale provided above.  The Vidan et al reference has been withdrawn from consideration, rendering Applicant’s corresponding arguments moot.
Upon further consideration and in direct response to Applicant’s claim amendments, a new ground(s) of rejection for claims 14-40 is made in view of Jain et al (USPG Pub No. 20150118958A1), which has now been utilized to address Applicant’s amended “encapsulate the request...” and “send the encapsulated message...”, with updated rationale provided within this communication above.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Nix et al (USPG Pub No. 20150071139A1) teaches power management and security for wireless modules in machine-to-machine communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								11/3/2022